

115 HRES 552 IH: Reaffirming the United States-Liberia partnership, and calling for free, fair, and peaceful elections in Liberia in October 2017.
U.S. House of Representatives
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 552IN THE HOUSE OF REPRESENTATIVESOctober 2, 2017Mr. Payne submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the United States-Liberia partnership, and calling for free, fair, and peaceful
			 elections in Liberia in October 2017.
	
 Whereas the United States and Liberia share broad and deep bilateral ties over the course of a nearly 200-year relationship;
 Whereas the United States established diplomatic relations with Liberia in 1864; Whereas it is estimated that hundreds of thousands of Liberians died in the country’s two interconnected civil wars from 1989 to 2003 and many more fled as refugees;
 Whereas today the United States is home to an estimated 80,000 people of Liberian ancestry in vibrant communities across the country, many of whom sought refuge from the violence during the civil wars;
 Whereas the people and Government of the United States have a deep and abiding interest in Liberia’s democratic stability and post-conflict development;
 Whereas United States assistance to Liberia since the end of its second civil war in 2003 has supported post-conflict recovery and a subsequent sustained transition toward broad-based economic growth, improved access to high-quality education, health system strengthening, enhanced socioeconomic welfare for the people of Liberia, the professionalization of the country’s military and civilian security forces, efforts to foster the capacities, accountability, and transparency of government institutions, and the consolidation of participatory democracy;
 Whereas in 2005, and again in 2011, the citizens of Liberia elected Ellen Johnson Sirleaf as their President, making her the first woman to be elected President of an African nation;
 Whereas President Sirleaf was awarded the United States Presidential Medal of Freedom on November 5, 2007, for defending and advancing the democratic rights of her fellow citizens, in the face of house arrest, foreign exile, death threats, and imprisonment, and the Noble Peace Prize on October 7, 2011, for contributing to the nonviolent struggle for the security and rights of women;
 Whereas the Government of Liberia has contributed to efforts to foster peace, stability, democratization, as well as regional economic growth, development, and integration in West Africa, as demonstrated by President Sirleaf’s role in mediating a peaceful transfer of power in the Gambia in January 2017 and her broader leadership as 2016–2017 Chairperson of the Authority of Heads of State and Government of the Economic Community of West African States;
 Whereas Liberia will hold Presidential and legislative elections on October 10, 2017; Whereas successful 2017 elections are expected to lead to Liberia’s first democratic transfer of power since 1944; and
 Whereas public confidence in the electoral process is vital to advancing democracy in Liberia and for ensuring the success of the elections: Now, therefore, be it
		
	
 That the House of Representatives— (1)upholds its commitment to maintain and foster the enduring relationship between the people and the Governments of the United States and Liberia;
 (2)commends President Ellen Johnson Sirleaf for efforts to consolidate post-conflict peacebuilding and democratic gains, promote social and economic development, and foster ties with the international community, and for her work to advance international gender equality;
 (3)urges the Government and people of Liberia and all of the country’s political parties to— (A)hold free, fair, credible, and peaceful elections in October 2017 and in the future;
 (B)adhere to the objectives set out in the Ganta and Farmington River Declarations and promote and ensure peaceful conduct among candidates, their supporters, and Liberian citizens generally;
 (C)ensure that there is robust civic education and electoral campaign outreach to often politically marginalized groups, including women, urban youth, and rural communities; and
 (D)raise awareness of and express zero tolerance for violence against women, gender discrimination, or social bias of any nature in the electoral process;
 (4)supports efforts by the Department of State and the United States Agency for International Development to assist in election preparations;
 (5)calls on Liberian citizens to fully participate in the general elections and to pursue legal avenues to resolve any disputes over the results;
 (6)encourages Liberian civil society organizations to intensify civic and voter education, particularly among women, youth, and rural communities, and in local languages;
 (7)condemns any external interference in the election, including any communication or action by convicted war criminal and former armed faction leader Charles Taylor to influence the elections from prison;
 (8)encourages President Donald Trump to appoint an Assistant Secretary of State for African Affairs to bolster diplomatic engagement with the Government of Liberia, electoral stakeholders, and civil society and robustly engage with other sub-Saharan African countries and governments;
 (9)calls upon the United States Government and international partners, especially election-focused nongovernmental organizations, to continue to support successful elections and Liberia’s anticipated historic democratic post-electoral transition of Executive power; and
 (10)welcomes the visit of President Ellen Johnson Sirleaf to the United States Congress for her final address as President of Liberia.
			